 1

 2

 3

 4

 5

 6

 7

 8
                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 9                      WESTERN DISTRICT COURT OF WASHINGTON

10
     Re
11                                                        In Chapter 13 Proceeding
                                                          No. 17-42250-BDL
12
     TIMOTHY WALLACE LONG
13
                                                   ORDER GRANTING MOTION TO
14                                                 APPROVE SALE OF REAL PROPERTY
                                                   APPOINT REALTOR AND
15                                                 PAYOFF CHAPTER 13 BANKRUPTCY
     ______________________________
16

17      It is ORDERED that the Debtor(s) Motion to Approve Sale of Real Property located at 11121
18   184TH Ave Pl E, Bonney Lake, WA 98391 for the amount of $369,000.00 is approved and John
19
     Siridakis is appointed as Realtor for the Debtor. It is further ordered that any mortgage(s), HOA
20
     dues and any other encumbrances as well as any additional costs, fees and commissions
21
     associated with the sale shall be paid from the proceeds of the sale and all remaining funds shall
22

23

24

25
     ORDER GRANTING MOTION TO                                                    BROWN & SEELYE
     APPOINT REALTOR AND                                                       744 S FAWCETT AVE
     APPROVE SALE AND DEBTOR(S) EXEMPTIONS                                      TACOMA, WA 98402
                                                                                      253-573-1958
 1   be paid directly to the Chapter 13 Trustee from escrow to be used to pay towards all filed and
 2
     allowed claims and administrative expenses.
 3
                                          ///END OF ORDER///
 4
     Presented by:
 5

 6
     /s/ Ellen Ann Brown
 7   Ellen Ann Brown WSB 27992
     Attorney for Debtors
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER GRANTING MOTION TO                                                   BROWN & SEELYE
     APPOINT REALTOR AND                                                      744 S FAWCETT AVE
     APPROVE SALE AND DEBTOR(S) EXEMPTIONS                                     TACOMA, WA 98402
                                                                                     253-573-1958
